Exhibit 10.2

INTELLECTUAL PROPERTY SECURITY AGREEMENT

This Intellectual Property Security Agreement (this “IP Agreement”) is made
August 28, 2013 by and among Bioject Medical Technologies Inc. (the “Company”)
and its wholly owned subsidiary Bioject Inc. (the “Subsidiary”), each an Oregon
corporation, and each with offices at, 7180 SW Sandburg Street, Tigard, Oregon
97223 (collectively, the “Grantors”), and Mark Logomasini, the holders of the
Company Senior’s Secured Bridge Promissory Note aggregating $120,000 dated
August 28, 2013 (the “Note”) and with the address also set forth on the
signature page hereto (the “Noteholder”).

RECITALS

The Noteholder has agreed to make a secured bridge loan to the Company,
evidenced by the Note. The Note provides that the Note is secured by all the
intellectual property of the Grantors. Accordingly, the Grantors will grant to
the Noteholder a security interest in all of Grantors’ right title and interest,
whether presently existing or hereafter acquired in, to and under all of the
Collateral (as defined therein).

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged and intending to be legally bound, as collateral security for the
prompt and complete payment when due of the Note, Grantors hereby represent,
warrant, covenant and agree as follows:

1. Grant of Security Interest. As collateral security for the prompt and
complete payment and performance of all of Grantors’ present or future
obligations under the Note, Grantors hereby grants a security interest in all of
Grantors’ right, title and interest in, to and under its registered and
unregistered Collateral (all of which shall collectively be called the
“Collateral”), including, without limitation, the following:

(a) All patents, patent applications and like protections including, without
limitation, improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same, including without limitation
the patents and patent applications set forth on EXHIBIT A attached hereto
(collectively, the “Patents”);

(b) Any trademark and service mark rights, slogans, trade dress, and trade
names, trade styles, whether registered or not, applications to register and
registrations of the same and like protections, and the entire goodwill of the
business of Grantors connected with and symbolized by such trademarks, including
without limitation those set forth on EXHIBIT A attached hereto (collectively,
the “Trademarks”);

(c) Any and all trade secret rights, including any rights to unpatented
inventions, know-how, operating manuals, license rights and agreements, and
confidential information, and any and all intellectual property rights in
computer software and computer software products now or hereafter existing,
created, acquired or held;

(d) All licenses or other rights to use any of the Patents or Trademarks, and
all license fees and royalties arising from such use to the extent permitted by
such license or rights;

(e) All amendments, extensions, renewals and extensions of any of the
Trademarks, Patents; and

(f) All proceeds and products of the foregoing, including without limitation all
payments under insurance or any indemnity or warranty payable in respect of any
of the foregoing.

 

1



--------------------------------------------------------------------------------

2. Covenants and Warranties. Grantors represents, warrants, covenants and agrees
as follows:

(a) Grantors are the sole owners of the Collateral, except for licenses granted
by Grantors to their customers in the ordinary course of business.

(b) Performance of this IP Agreement does not conflict with or result in a
breach of any material agreement to which Grantors are bound.

(c) During the term of this IP Agreement, Grantors will not transfer or
otherwise encumber any interest in the Collateral, except for licenses granted
by Grantors in the ordinary course of business or as otherwise permitted in this
IP Agreement;

(d) To their knowledge, each of the Patents is valid and enforceable, and no
part of the Collateral has been judged invalid or unenforceable, in whole or in
part, and no claim has been made in writing that any part of the Collateral
violates the rights of any third party;

(e) Grantors shall advise Noteholder of any subsequent ownership right of the
Grantors in or to any Trademark or Patent specified in this IP Agreement;

(f) Grantors shall (i) protect, defend and maintain the validity and
enforceability of the Trademarks and Patents material to Grantors’ business,
(ii) use reasonable commercial efforts to detect infringements of the Trademarks
and Patents, and promptly advise Noteholder in writing of material infringements
detected and (iii) not allow any Trademarks and Patents, material to Grantors’
business to be abandoned, forfeited or dedicated to the public without the
written consent of Noteholder, which shall not be unreasonably withheld, unless
Grantors determine that reasonable business practices suggest that abandonment
is appropriate.

(g) Grantors shall take such further actions as Noteholder may reasonably
request from time to time to perfect or continue the perfection of Noteholder’s
interest in the Collateral;

(h) This IP Agreement creates, and in the case of after acquired Collateral this
IP Agreement will create, at the time Grantors first has rights in such after
acquired Collateral and Noteholder has taken all actions required for
perfection, in favor of Noteholder, a valid and perfected first priority
security interest and collateral assignment in the Collateral in the United
States securing the payment and performance of the obligations evidenced by the
Note;

(i) To its knowledge, except for, and upon, the filing of UCC financing
statements, or other notice filings or notations in appropriate filing offices,
if necessary to perfect the security interests created hereunder, no
authorization, approval or other action by, and no notice to or filing with, any
U.S. governmental authority or U.S. regulatory body is required either (a) for
the grant by Grantors of the security interest granted hereby, or for the
execution, delivery or performance of this IP Agreement by Grantors in the U.S.
or (b) for the perfection in the United States or the exercise by Noteholder of
its rights and remedies thereunder;

(j) All information heretofore, herein or hereafter supplied to Noteholder by or
on behalf of Grantors with respect to the Collateral is true and correct in all
material respects.

(k) Grantors shall not enter into any agreement that would materially impair or
conflict with Grantors’ obligations hereunder without Noteholder’s prior written
consent, which consent shall not be unreasonably withheld. Except as permitted
under the Note, Grantors shall not permit the inclusion in any material contract
to which it becomes a party of any provisions that could or might in any way
prevent the creation of a security interest in Grantors’ rights and interest in
any property included within the definition of the Collateral acquired under
such contracts.

4. Noteholder’s Rights. Noteholder shall have the right, but not the obligation,
to take, at Grantors’ sole expense, any actions that Grantors is required under
this IP Agreement to take but which Grantors fails to timely take, after fifteen
(15) days’ notice to Grantors. Grantors shall reimburse and indemnify Noteholder
for all reasonable costs and reasonable expenses incurred in the reasonable
exercise of its rights under this section 4.

 

2



--------------------------------------------------------------------------------

5. Further Assurances; Attorney in Fact.

(a) On a continuing basis, Grantors will, upon reasonable request by Noteholder,
subject to any prior licenses, encumbrances and restrictions and prospective
licenses, make, execute, acknowledge and deliver, and file and record in the
proper filing and recording places in the United States, all such instruments,
including appropriate financing and continuation statements and collateral
agreements and filings with the United States Patent and Trademarks Office and
the Register of Copyrights, and take all such action as may reasonably be
requested by Noteholder, to perfect Noteholder’s security interest in all
Patents and Trademarks and otherwise to carry out the intent and purposes of
this IP Agreement, or for assuring and confirming to Noteholder the grant or
perfection of a security interest in all Collateral, provided that Grantors
shall not be required to register any Collateral that Grantors determines,
consistent with reasonable business practice, need not be registered.

(b) Grantors appoints Noteholder as Grantor’s attorney-in-fact, with full
authority in the place and stead of Grantors and in the name of Grantors,
Noteholder or otherwise, from time to time in Noteholder’s discretion, upon
Grantor’s failure or inability to do so, to take any action and to execute any
instrument which Noteholder may deem reasonably necessary or advisable to
accomplish the purposes of this IP Agreement, including:

(i) To modify, in its sole discretion, this IP Agreement without first obtaining
Grantor’s approval of or signature to such modification by amending Exhibit A,
as appropriate, to include reference to any right, title or interest in any
Patents or Trademarks acquired by Grantors after the execution hereof or to
delete any reference to any right, title or interest in any Patents or
Trademarks Works in which Grantors no longer have or claim any right, title or
interest; and

(ii) To file, in its sole discretion, one or more financing or continuation
statements and amendments thereto, or other notice filings or notations in
appropriate filing offices, relative to any of the Collateral, without notice to
Grantors, with all appropriate jurisdictions, as Noteholder deems appropriate,
in order to perfect or protect Noteholder’s interest in the Collateral.

6. Events of Default. The occurrence of an Event of Default under the Note shall
constitute an Event of Default under this IP Agreement.

7. Remedies. Upon the occurrence and during the continuance of an Event of
Default, Noteholder shall have the right to exercise all the remedies of a
secured party under the Oregon Uniform Commercial Code, including without
limitation the right to require Grantors to assemble the Collateral and any
tangible property in which Noteholder have a security interest and to make it
available to Noteholder at a place designated by Noteholder. Noteholder shall
have a nonexclusive, royalty free license to use the Patents and Trademarks to
the extent reasonably necessary to permit Noteholder to exercise their rights
and remedies upon the occurrence and during the continuance of an Event of
Default. Grantors will pay any expenses (including reasonable attorney’s fees)
incurred by Noteholder in connection with the exercise of any of Noteholder’s
rights hereunder, including without limitation any expense incurred in disposing
of the Collateral in accordance with the terms hereof. All of Noteholder’s
rights and remedies with respect to the Collateral shall be cumulative.

8. Indemnity. Grantors agrees to defend, indemnify and hold harmless Noteholder
and its agents (each an “Indemnified Person”) against: (a) all obligations,
demands, claims, and liabilities (collectively, “Claims”) claimed or asserted by
any other party in connection with the transactions contemplated by this IP
Agreement, and (b) all losses or expenses in any way suffered, incurred, or paid
by Noteholder as a result of or in any way arising out of, following or
consequential to transactions between Noteholder and Grantors, under this IP
Agreement (including without limitation, reasonable attorney’s fees and
reasonable expenses), except for Claims and/or losses arising from or out of an
Indemnified Person’s gross negligence or willful misconduct.

9. Termination. At such time as Grantors shall completely repay the Note and any
other obligations under the Note, secured hereunder, Noteholder shall execute
and deliver to Grantors all releases, terminations, and other instruments as may
be necessary or proper to release the security interest hereunder.

 

3



--------------------------------------------------------------------------------

10. Course of Dealing. No course of dealing, nor any failure to exercise, nor
any delay in exercising any right, power or privilege hereunder shall operate as
a waiver thereof.

11. Amendments. This IP Agreement may be amended only by a written instrument
signed by both parties hereto.

12. Counterparts. This IP Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute the same instrument.

13. Law and Jurisdiction. This IP Agreement shall be governed by and construed
in accordance with the laws of the State of Oregon. GRANTORS ACCEPT FOR THEMSELF
AND IN CONNECTION WITH THEIR PROPERTIES, UNCONDITIONALLY, THE NON-EXCLUSIVE
JURISDICTION OF ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE
STATE OR OREGON IN ANY ACTION, SUIT, OR PROCEEDING OF ANY KIND, AGAINST IT WHICH
ARISES OUT OF OR BY REASON OF THIS IP AGREEMENT; PROVIDED, HOWEVER, THAT IF FOR
ANY REASON NOTEHOLDER CANNOT AVAIL THEMSELVES OF THE COURTS OF THE STATE OF
OREGON, GRANTORS ACCEPTS JURISDICTION OF THE COURTS AND VENUE IN ORANGE COUNTY,
CALIFORNIA. NOTWITHSTANDING THE FOREGOING, THE NOTEHOLDER SHALL HAVE THE RIGHT
TO BRING ANY ACTION OR PROCEEDING AGAINST THE GRANTORS OR ITS PROPERTY IN THE
COURTS OF ANY OTHER JURISDICTION WHICH THE NOTEHOLDER DEEMS NECESSARY OR
APPROPRIATE IN ORDER TO REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE THE
NOTEHOLDER’ RIGHTS AGAINST THE GRANTORS OR THEIR PROPERTY.

GRANTORS AND NOTEHOLDER EACH HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF THE
LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. EACH PARTY RECOGNIZES AND AGREES THAT THE FOREGOING WAIVER
CONSTITUTES A MATERIAL INDUCEMENT FOR IT TO ENTER INTO THIS AGREEMENT. EACH
PARTY REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL
COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

14. Confidentiality. In handling any confidential information, Noteholder shall
exercise the same degree of care that they exercise for their own proprietary
information, but disclosure of information may be made: (i) to Noteholder or
affiliates in connection with their present or prospective business relations
with Grantors; (ii) to prospective transferees or purchasers of any interest in
the Note (provided, however, Noteholder shall use commercially reasonable
efforts to obtain such prospective transferee’s or purchaser’s agreement to the
terms of this

 

4



--------------------------------------------------------------------------------

provision); (iii) as required by law, regulation, subpoena, or other order,
(iv) as required in connection with Noteholder’s examination or audit; and
(v) as Noteholder considers appropriate in exercising remedies under this
Agreement. Confidential information does not include information that either:
(a) is in the public domain or in Noteholder’ possession when disclosed to
Noteholder, or becomes part of the public domain after disclosure to Noteholder
through no fault of Noteholder; or (b) is disclosed to Noteholder by a third
party, if Noteholder reasonably does not know that the third party is prohibited
from disclosing the information.

Agreed, as of the date first set forth above:

Grantors:

Bioject Medical Technologies Inc.

 

By:    /s/ Christine M. Farrell Name: Christine M. Farrell Title: Vice President
of finance

Bioject Inc.

 

By:    /s/ Christine M. Farrell Name: Christine M. Farrell Title: Vice President
of Finance

Noteholder:

 

/s/ Mark Logomasini Mark Logomasini

 

5



--------------------------------------------------------------------------------

Exhibit A

SCHEDULE A

Bioject Inc.

Trademark Schedule

 

Description

   Registration/
Application
Number    Registration/
Application
Date

BIOJECT & Design

   2095147    9/9/1997

BIOJECT ZETAJET

   4220613    10/9/2012

BIOJECTOR

   2095148    9/9/1997

IJECT

   2810887    2/3/2004

VITAJET

   1838619    6/7/1994

Foreign Trademarks:

     

B-2000

   3300833    12/14/2005

BIOJECT

   3301088    1/14/2007

BIOJECT

   05925 2003    8/9/2009

BIOJECT & Design

   200508684    2/23/2006

BIOJECT ZETAJET

   9701257    8/21/2012

BIOJECT ZETAJET

   9136094    11/8/2010

BIOJECT ZETAJET

   5477139    3/9/2012

BIOJECT and Design

   526097    3/30/2000

BIOJECT and Design

   497123    3/9/1999

BIOJECT and Design

   4172641    7/31/1998

BIOJECTOR & Design

   378650    1/25/1991

PETJET

   4310215    2/1/2006

VET JET

   4310207    2/22/2006

 

6



--------------------------------------------------------------------------------

SCHEDULE B

Bioject Inc.

Patent Schedule

 

Description

   Registration/
Application
Number    Registration/
Application
Date

US Patents:

     

Ampule Filling Device

   5,649,912    7/22/1997

Ampule for Needleless Injection

   5,503,627    4/2/1996

Disposable Needle-free Injection Apparatus and Method

   6,607,510    8/19/2003

Disposable Needle-Free Injection Apparatus and Method

   6,471,669    10/29/2002

Disposable Needle-Free Injection Apparatus and Method

   6,641,554    11/4/2003

Drug Cartridge Assembly and Method of Manufacture

   6,883,222    4/26/2005

Drug Vial Mixing and Transfer Device

   5,466,220    11/14/1995

Durable Hypodermic Jet Injector Apparatus and Method

   6,752,781    6/22/2004

Durable Needle-less Jet Injector Apparatus and Method

   6,648,850    11/18/2003

Electrically Powered Jet Injector

   5,505,697    4/9/1996

Ergonomic Needle-less Jet Injection Apparatus and Method

   6,572,581    6/3/2003

High Workload Needle-Free Injection System

   7,156,823    1/2/2007

Injection Apparatus

   D399,951    10/20/1998

Intradermal Injection System for Injecting DNA-Based Injectables into Humans

   6,319,224    11/20/2001

Intradermal Injection System for Injecting DNA-Based Injectables into Humans

   6,752,780    6/22/2004

Jet Injector Apparatus and Method

   6,585,685    7/1/2003

Medication Vial/Syringe Liquid-Transfer Apparatus

   5,893,397    4/13/1999

Method for Manufacturing an Ampule

   5,312,577    5/17/1994

 

7



--------------------------------------------------------------------------------

Needle-Free Injection Devices and Drug Delivery Systems Therefor

   7,744,563    6/29/2010

Needle-Free Injection System

   7,717,874    5/18/2010

Needle-Free Injection System

   6,676,630    1/13/2004

Needle-Free Injection System

   7,238,167    7/3/2007

Needle-Free Injector and Process for Providing Serial Injections

   7,942,845    5/17/2011

Needleless Hypodermic Injection Device

   5,383,851    1/24/1995

Needleless Hypodermic Injection Device

   5,312,335    5/17/1994

Needleless Hypodermic Injection Methods and Device

   5,399,163    3/21/1995

Needleless Hypodermic Injection Methods and Device

   5,520,639    5/28/1996

Needle-less Injection System

   6,506,177    1/14/2003

Needleless Syringe with Prefilled Cartridge

   6,132,395    10/17/2000

Needleless Syringe with Prefilled Cartridge

   6,383,168    5/7/2002

NGAS Powered Self-Resetting Needle-Less Hypodermic Jet Injection Apparatus and
Method

   6,096,002    8/1/2000

Simplified Disposable Needle-Free Injection Apparatus and Method

   6,645,170    11/11/2003

Single-use Needle-less Hypodermic Jet Injection Apparatus and Method

   6,264,629    7/24/2001

Single-Use Needle-Less Hypodermic Jet Injection Apparatus and Method

   6,783,509    8/31/2004

Single-use Needle-less Hypodermic Jet Injection Apparatus and Method

   6,689,093    2/10/2004

Spring Powered Needle-Free Injection System

   7,442,182    10/28/2008

Triggering Mechanism for a Needle-Free Injector

   7,547,293    6/16/2009

Foreign Patents:

     

Drug Cartridge Assembly and Method of Manufacture

   4816/BE/2011    3/11/2011

Drug Cartridge Assembly and Method of Manufacture

   1551476    8/28/2003

Drug Cartridge Assembly and Method of Manufacture

   1551476    8/28/2003

 

8



--------------------------------------------------------------------------------

Drug Cartridge Assembly and Method of Manufacture

   1551476    3/11/2011

Intradermal Injection System for Injecting DNA-Based Injectables into Humans

   1,229,950    5/18/2005

Intradermal Injection System for Injecting DNA-Based Injectables into Humans

   ZL 00813342.5    11/2/2005

Medication Vial/Syringe Liquid-Transfer Apparatus

   3916713    2/16/2007

Medication Vial/Syringe Liquid-Transfer Apparatus

   783879    5/21/2003

Medication Vial/Syringe Liquid-Transfer Apparatus

   2,192,623    6/27/2000

Needleless hypodermic Injection Methods and Device

   3633615    1/7/2005

Needleless hypodermic Injection Methods and Device

   0651663    12/01/1999

Needleless hypodermic Injection Methods and Device

   676490    7/10/1997

Needleless hypodermic Injection Methods and Device

   2,140,772    7/11/2006

Needleless Syringe with Prefilled Cartridge

   2353948    5/20/2008

Needleless syringe with prefilled cartridge

   HK1055912    11/18/2005

Needleless Syringe with Prefilled Cartridge

   2,407,056    11/18/2008

Needleless Syringe with Prefilled Cartridge

   4709461    3/25/2011

Needleless Syringe with Prefilled Cartridge

   ZL 01807774.9    6/22/2005

Single-use Needle-less Hypodermic Jet Injection Apparatus and Method

   229947    8/12/2005

Single-use Needle-less Hypodermic Jet Injection Apparatus and Method

   1202762    7/6/2011

 

9



--------------------------------------------------------------------------------

Bioject Medical Technologies, Inc.

Trademark Schedule

 

Description

   Registration/
Application
Number    Registration/
Application
Date

USA Trademarks:

     

BIOJECT®

   2440716    4/3/2001

Patent Schedule

 

Description

   Registration/
Application
Number    Registration/
Application
Date

USA Patents:

     

Multiple use needle-less hypodermic injection device for individual users

   5782802    7/21/1998

 

10